McCulloch, C. J. I concur in the result reached by the majority for the obvious reason that under the contract the title was to be accepted if approved by the attorneys mentioned and the title was so approved, there being no suggestion in the record of fraud or unfairness in that respect. Whitener-London Realty Co. v. Ritter, 94 Ark. 263; LeRoy v. Harwood, 119 Ark. 418. It seems to me that the majority have gone out of the way to overrule the cases of Mays v. Rlair, 120 Ark. 69, and Shelton v. Ratterree, 121 Ark. 482. Those cases constituted rules of property if there can be such a rule under the decision of this court, for they interpreted and determined the effect of executory contracts for the sale of land. Taliaferro v. Barnett, 47 Ark. 359; Apel v. Kelsey, 52 Ark. 341. The majority justify their conclusion in overruling these' cases by stating that they are in conflict with certain earlier cases — Griffith v. Maxfield 63 Ark. 548, and Tupy v. Kocourek, 66 Ark. 433. I can discover no conflict between the cases. At any rate, the two earlier cases did not decide that a purchaser under executory contract was bound to accept the title by adverse possession as a marketable title within the meaning of the contract. The effect of the opinions in those cases must, under well-settled rules of interpretation, be confined to the fact in each case and the particular points the court was called on to decide. In Griffith v. Maxfield, supra, there was involved the question of specific performance of an executory contract for the sale of the land, and it was determined by this court that there was a defect in the record title, and that specific performance should not be decreed. After announcing this conclusion, Judge Battle, delivering the opinion of the court, called attention to the fact that there was still another defect by reason of the fact that the wife of one of the prior owners had not joined in the conveyance for the purpose of relinquishing dower, and that that defect had. not been cured by the statute of limitation. The basis of the decision in the case was, however, that there was a defect in the record title which rendered the title doubtful, and that the purchaser was not bound to accept it. In reaching that conclusion Judge Battle quoted from a well-known text writer the maxim that under such circumstances “the title to the estate ought, like Caesar’s wife, to be free from suspicion.” In Tupy v. Kocourek, supra, there was an executory contract to sell two tracts of land, one of which was owned by the seller himself, and the other by his wife, the two joining in an inseparable contract to sell and convey to Tupy, the purchaser. The court reached the conclusion that Kocourek’s record title was imperfect to the-extent that the purchaser was not bound to accept it, and that as the contract was indivisible, there could be no recovery for any part of the purchase price. The opinion merely stated that the chancellor’s finding that Mrs. Kocourek had title by adverse possession to the tract of land which she had undertaken to sell was correct. The court, in disposing of the case, made a statement of the law, which is as applicable now as it was then, as follows: “One who contracts and pays his money for a title to land ought to get, not only a title that he can hold against all adverse comers, but one that he can hold without reasonable apprehension of its being assailed, and one that he can readily transfer, if he desires, in the market.” It is unnecessary to determine now where the weight of authority lies on this question, and it may be conceded that the weight is in favor of the position now taken by the majority; but the authorities are divided on the subject, and, this court having- taken a position on the question, the cases should not be overruled where they have-become rules of property. It certainly cannot be said that there is no reason for holding that the purchaser should not be compelled to accept a title established merely by adverse possession, for it can scarcely ever be said that a title dependent on adverse possession established by extrinsic evidence is perfect beyond the realms of doubt. That kind of a title is generally suspicious, and it is not unlikely that one who buys it will sooner or later find that he has a lawsuit on his hands to defend his title. There are secret pitfalls in the defense of this kind of a title, for often, after a long lapse of years, it is found that there is some one under disability who has the title and is not barred by limitation.